In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-14-00345-CR
                                  ________________________

                             MARC ALLEN MASON, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 251st District Court
                                      Randall County, Texas
                    Trial Court No. 23,957-C; Honorable Ana Estevez, Presiding


                                         November 10, 2015

                            ORDER CONCERNING MOTION
                             TO OBTAIN JUDICIAL ORDER
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Marc Allen Mason, was convicted by a jury of the state jail felony

offense of burglary of a building.1 Punishment was enhanced by two prior felony

convictions, and Appellant was assessed a sentence of seventeen years confinement

and a fine of $5,000. On March 10, 2015, Appellant’s court-appointed attorney filed a

brief on the merits raising two issues: (1) the alleged violation of Appellant’s right to a

      1
          TEX. PENAL CODE ANN. § 30.02 (a)(1) (West 2011).
speedy trial and (2) the failure of the trial court to stay proceedings until the issue of

Appellant’s competence was resolved. The State filed its reply brief on April 9, 2015,

and on September 2, 2015, this court heard oral arguments.


       Two weeks prior to oral arguments, Appellant filed a pro se brief presenting and

arguing two additional issues: (1) an alleged violation of Appellant’s Due Process and

Equal Protection rights arising from the State’s habitual offender allegations and (2)

Appellant’s alleged “legal disability” arising from an “audio implant” surgically embedded

within his right maxillary sinus cavity and larynx by “clandestine” State operatives. The

pro se brief did not disavow the brief filed on Appellant’s behalf by his court-appointed

counsel but instead referred to that brief as being separately filed. The pro se brief also

prayed for relief in accordance with the “reasons presented within [the pro se brief] and

Appellant’s brief filed by [court-appointed counsel].” By this brief, Appellant does not

seek self-representation; he seeks hybrid representation. See Landers v. State, 550
S.W.2d 272, 278-79 (Tex. Crim. App. 1977) (describing “hybrid representation” as

representation in court by means of “both [self-representation] and by counsel acting at

the same time or alternating at defendant’s pleasure”). By letter dated August 21, 2015,

this court notified Appellant that he was not entitled to hybrid representation and that

while represented by counsel, his pro se filings would not be considered. See Robinson

v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).


       Prior to the issuance of a final decision in this matter, Appellant has now filed his

Objection & Motion to Obtain Judicial Order on Pro Se Filings. By this filing, he asserts

this court “has no right to bar U.S. constitutionally protected rights, or State of Texas

Constitution & Statutory Rights” and he prays that this court consider his pro se filings.

                                             2
      In Faretta v. California, 422 U.S. 806, 807, 818, 95 S. Ct. 2525, 45 L. Ed. 2d 562

(1975), the Supreme Court recognized a defendant’s right of self-representation at the

trial court level whenever a clear and unequivocal assertion of the right to self-

representation has been made.      While Texas has long recognized that there is no

absolute right to hybrid representation, Landers v. State, 550 at 278-79, trial courts

should still be mindful of a defendant’s right of self-representation and may allow hybrid

representation when, in their discretion, there is no inherent conflict in the arguments

presented by the appellant and those presented by counsel. Hawthorn v. State, 848
S.W.2d 101, 124 (Tex. Crim. App. 1992). That being said, the Supreme Court has also

recognized that because appellate proceedings are different from trial court

proceedings, an appellant does not have a constitutional right to represent himself on

direct appeal from a criminal conviction.    Martinez v. Court of Appeal of California,

Fourth Appellate Dist., 528 U.S. 152, 163-64, 120 S. Ct. 684, 145 L. Ed. 2d 597 (2000).


        In this case, it is apparent that Appellant has not clearly and unequivocally

asserted a right to self-representation. Furthermore, given the absence of an absolute

right to hybrid representation in an appellate proceeding, Appellant’s objection to this

court’s decision not to consider any pro se filings while he is represented by counsel is

overruled. Ex parte Bohannan, 350 S.W.3d 116 n.1 (Tex. Crim. App. 2011) (noting that

pro se documents filed while represented by counsel would be disregarded).


      It is so ordered.


                                                       Per Curiam


Do not publish.


                                            3